Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) filed 09/25/2018 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 13, 18 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skills in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) 	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
(B)	 the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are :
-The claim 13 recites: 
“an agent manager configured to collect information from a plurality of individual agents and to share information between similar agents,”
“an agent grouping module configured to cluster the plurality of agents using the processor in a parameter space,”
“a sharing module configured to share information,”
-The claim 18 recites:
a learning module  configured to train an agent model using the gathered sensor information and the shared information”
-“ a decision module configured to generate an action using the trained agent model responsive to the gathered information.” 
Because this claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/those being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 5, 6, 7, 10, 11, 12, 15, 16, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not seem to be sufficient description for:
The claim 1 recites “…the shared information is weighted according to a degree of similarity…”. As a paragraph 0003, in specification describes the shared information is weighted, however the written description does not clarify how the weighted is determined.  
The claim 5 recites “wherein the similarity score is measured as a sum of weighted similarities across multiple iterations of training the agent model.” As the paragraph 0004, in specification describes the similarity score is summed across all iterations, however the written description does not clarify how the weighted is determined and a sum of weighted similarities across multiple iterations.  
The claim 6 recites “wherein similarities measured at later iterations are weighted more heavily in the similarity score than similarities measured at earlier iterations.” As the paragraph 0004, in specification describes the similarity score is summed across all iterations, however the writing description does not clarify how the weighted is determined but the written description does not clarify how the weighted is determined.  
The claim 7 recites “wherein the sum of weighted similarities includes only contributions from iterations where the first agent and second agent are clustered together.” As the paragraph 0004, describes the similarity score for each pair of agents is summed across all iterations, however, the written description does not clarify the sum of weighted similarities and how the weighted is determined.  
The claim 10 recites “wherein determining the similarity score comprises summing weighted similarities across multiple iterations of training an agent model for each agent.” As the paragraph 0004, in specification describes the similarity score is summed across all iterations, however the written description does not clarify how the weighted is determined and a sum of weighted similarities across multiple iterations.  
The claim 11 recites “wherein similarities measured at later iterations are weighted more heavily in the similarity score than similarities measured at earlier iterations.” As the paragraph 0004, in specification describes the similarity score is summed across all iterations, however the writing description does not clarify how the weighted is determined but the written description does not clarify how the weighted is determined.  
The claim 12 recites “wherein the sum of weighted similarities includes only contributions from iterations where a respective pair of agents is clustered together.” As the paragraph 0004, describes the similarity score for each pair of agents is summed across all iterations, however, the written description does not clarify the sum of weighted similarities and how the weighted is determined.  
The claim 15 recites “wherein determining the similarity score comprises summing weighted similarities across multiple iterations of training an agent model for 
The claim 16 recites “wherein similarities measured at later iterations are weighted more heavily in the similarity score than similarities measured at earlier iterations.” As the paragraph 0004, in specification describes the similarity score is summed across all iterations, however the writing description does not clarify how the weighted is determined but the written description does not clarify how the weighted is determined.  
The claim 17 recites “wherein the sum of weighted similarities includes only contributions from iterations where a respective pair of agents is clustered together.” The description does not clarify how the weighted is determined.  As the paragraph 0004, in specification describes the similarity score is summed across all iterations, however the writing description does not clarify how the weighted is determined but the written description does not clarify how the weighted is determined.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims 8-12 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
The claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 The claim 8 recites “iterating said clustering and determining steps for a predetermined number of iterations, determining a respective set of similarity scores at each iteration;” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading – “iterating said clustering and determining steps for a predetermined number of iterations, determining a respective set of the similarity scores at each iteration;”-- for the purpose of further examination.
Additionally, a limitation “grouping agents that have an above-threshold summed similarity score” is unclear. This does not seem to be a widely-used term of art, and the applicant does not seem to clearly define the term in the written description. Because the Applicant’s specification does not make clear the scope of the term “grouping agents that have an above-threshold summed similarity score”, since a first limitation of the claim 8 recites “clustering plurality of agents in a parameter space”, the plurality of agents are grouped (clustered) in this step. Therefore, the limitation “grouping agents that have an above-threshold summed similarity score” is indefinite, whether, the claim recites to grouping a cluster of agents that have the similar score above a threshold or grouping the cluster of agents that has an above threshold (threshold) is the summed of the similar score, as illustrated by the points above, the term is ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore, the claim is 
Claims 9-12 are dependent of claim 8, and are likewise indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to a computer (claims 1-12), system (claims 13-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically, the abstract idea of “Mental Processes/Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” and mathematical concept. 
Independent Claim (1) recites:
Step 2A: prong 1 Analysis:
“training an agent model at the first agent using the gathered information and the shared information, wherein a contribution of the shared information is weighted according to a degree of similarity between the first agent and the second agent;” (Observation/ evaluation: human mind can train the model based on the gathered and shared information, for example, the first agent (person) can train the model based on the gathered and shared information according to a measurement of a similar degree between that person and other person (second agent). )
Step 2A: prong 2 Analysis:
 	The claim recites “gathering information at a first agent using one or more sensors; receiving shared information at the first agent from a second agent;” This limitation is recited at a high-level of generality such that it amounts to necessary data gathering. Additionally, the limitation “generating an action using the trained agent model responsive to the gathered information.” This limitation is recited at a high-level of generality such that it amounts to necessary data outputting.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea. 
Step 2B: Analysis

Additionally, the limitation “generating an action using the trained agent model responsive to the gathered information.” As discussed above, the additional elements of data outputting step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data outputting for use in the claimed process.  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
Claim (4) recites:
Step 2A: prong 1 Analysis:
“wherein the degree of similarity is a normalized similarity score based on a measurement of distance in a parameter space that contains the agent model.” (Observation/Judgment: human mind can normalize the similar score based on the measurement of the distance that contains agent model).

Claim (5) recites:
Step 2A: prong 1 Analysis:
“wherein the similarity score is measured as a sum of weighted similarities across multiple iterations of training the agent model.” (Mathematical concept)
No additional element that provide a practical application or amount to significantly more than the abstract idea.
Claim (6) recites:
Step 2A: prong 1 Analysis:
“wherein similarities measured at later iterations are weighted more heavily in the similarity score than similarities measured at earlier iterations.” (Observation/Evaluation) 
No additional element that provide a practical application or amount to significantly more than the abstract idea.
Claim (7) recites:
Step 2A: prong 1 Analysis:
“wherein the sum of weighted similarities includes only contributions from iterations where the first agent and second agent are clustered together.” (observation/Judgment)
No additional element that provide a practical application or amount to significantly more than the abstract idea.
Claim (8) recites:

“clustering a plurality of agents in a parameter space, wherein each agent is represented as a point in the parameter space;” (Observation/Judgment)
 “determining a similarity score for each pair of agents in the plurality of agents;” (Observation/Opinion/evaluation)
“iterating said clustering and determining steps for a predetermined number of iterations, determining a respective set of similarity scores at each iteration;” (Observation/Opinion)
“summing the similarity score for each pair of agents across all iterations;” (Mathematical concept)
 “grouping agents that have an above-threshold summed similarity score;” (Observation/Judgment)
Step 2A: prong 2 Analysis:
 	The claim recites “sharing information from each agent with those other agents it has been grouped with, along with a respective summed similarity score, to train each agent.” This limitation is recited at a high-level of generality such that it amounts to necessary data transmitting.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data transmitting to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B: Analysis

Claim (9) recites:
Step 2A: prong 1 Analysis:
“normalizing each summed similarity score” (Observation/Evaluation)
Step 2A: prong 2 Analysis:
The claim recites “wherein the respective summed similarity score that is sent to the other agents is the normalized summed similarity score.”  This limitation is recited at a high-level of generality such that it amounts to necessary data gathering.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B: Analysis
The claim recites “wherein the respective summed similarity score that is sent to the other agents is the normalized summed similarity score.” As discussed above, the 
Claim (10) recites:
Step 2A: prong 1 Analysis:
“determining the similarity score comprises summing weighted similarities across multiple iterations of training an agent model for each agent.” (Mathematical concept)
No additional element that provide a practical application or amount to significantly more than the abstract idea.
Claim (11) recites:
Step 2A: prong 1 Analysis:
“wherein similarities measured at later iterations are weighted more heavily in the similarity score than similarities measured at earlier iterations.” (Observation/Evaluation) 
No additional element that provide a practical application or amount to significantly more than the abstract idea.
Claim (12) recites:
Step 2A: prong 1 Analysis:
“wherein the sum of weighted similarities includes only contributions from iterations where a respective pair of agents is clustered together.” (Observation/Judgment) 
No additional element that provide a practical application or amount to significantly more than the abstract idea.
Claim (13) recites:
Step 2A: prong 1 Analysis:
 “to determine a similarity score for each pair of agents in the plurality of agents, to iterate said clustering and determining for a predetermined number of iterations,” (Observation/Evaluation)
“to determine a respective set of similarity scores at each iteration,” (Observation/Evaluation)
 “to sum the similarity score for each pair of agents across all iterations,” (Observation/Judgment)
“and to group agents that have an above-threshold summed similarity score;” (Observation/Judgment)
Step 2A: prong 2 Analysis:
 The claim recites “an agent manager configured to collect information from a plurality of individual agents and to share information between similar agents, comprising: a processor device; a network interface;”, “a sharing module configured to share information, using the network interface, from each agent with those other agents that each agent has been grouped with, along with a respective summed similarity score, to train each agent.” These limitations are recited at a high-level of generality 
Additionally, the claim recites “a processor device”, “a network interface”, “an agent grouping module configured to cluster the plurality of agents using the processor in a parameter space, wherein each agent is represented as a point in the parameter space”, “modules” These elements such as grouping module, processor, interface are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Step 2B: Analysis
The claim recites “an agent manager configured to collect information from a plurality of individual agents and to share information between similar agents, comprising: a processor device; a network interface;”, “ a sharing module configured to share information, using the network interface, from each agent with those other agents that each agent has been grouped with, along with a respective summed similarity score, to train each agent.” As discussed above, the additional elements of data storing step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 
Additionally, the claim recites “a processor device”, “a network interface”, “an agent grouping module configured to cluster the plurality of agents using the processor in a parameter space, wherein each agent is represented as a point in the parameter space”. These elements such as grouping module, processor and interface are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Claim (14) recites:
Step 2A: prong 1 Analysis:
“normalizing each summed similarity score” (Observation/Evaluation)
Step 2A: prong 2 Analysis:
The claim recites “wherein the respective summed similarity score that is sent to the other agents is the normalized summed similarity score.”  This limitation is recited at a high-level of generality such that it amounts to necessary data gathering.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B: Analysis
The claim recites “wherein the respective summed similarity score that is sent to the other agents is the normalized summed similarity score.” As discussed above, the additional element of data gathering step which is recited at a high level of generality 
Claim (15) recites:
Step 2A: prong 1 Analysis:
“determining the similarity score comprises summing weighted similarities across multiple iterations of training an agent model for each agent.” (Mathematical concept)
No additional element that provide a practical application or amount to significantly more than the abstract idea.
Claim (16) recites:
Step 2A: prong 1 Analysis:
“similarities measured at later iterations are weighted more heavily in the similarity score than similarities measured at earlier iterations.” (Observation/Evaluation) 
No additional element that provide a practical application or amount to significantly more than the abstract idea.
Claim (17) recites:
Step 2A: prong 1 Analysis:
“wherein the sum of weighted similarities includes only contributions from iterations where a respective pair of agents is clustered together.” (Observation/Judgment/evaluation) 
No additional element that provide a practical application or amount to significantly more than the abstract idea.
Claim (18) recites:
Step 2A: prong 2 Analysis:
The claim recites: “a processor device; a network interface configured to receive shared information and the respective summed similarity score of a second agent from the agent manager;”, “one or more sensors configured to gather sensor information regarding a state of an object associated with the agent;” These limitations are recited at a high-level of generality such that it amounts to necessary data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity of data gathering to a judicial exception do not amount to significantly more than the judicial exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.
Additionally, the claim recites “a processor device”, “a network interface”, “a decision module configured to generate an action using the trained agent model responsive to the gathered information.”, “a learning module configured to train an agent model using the gathered sensor information and the shared information, wherein a contribution of the shared information is weighted according to the summed similarity score;”  These elements such as processor, interface, modules are recited at high level   
Step 2B: Analysis
The claim recites: “a processor device; a network interface configured to receive shared information and the respective summed similarity score of a second agent from the agent manager;”, “one or more sensors configured to gather sensor information regarding a state of an object associated with the agent;” As discussed above, the additional elements of data gathering step which is recited at a high level of generality and amounts to extra-solution activity of extra solution activity of data gathering for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").
Additionally, the claim recites “a processor device”, “a network interface”, “a decision module configured to generate an action using the trained agent model responsive to the gathered information.”, “a learning module configured to train an agent model using the gathered sensor information and the shared information, wherein a contribution of the shared information is weighted according to the summed similarity score;”  These elements such as processor, interface, modules are recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Claim (20) recites:

The claim recites “wherein the learning module is further configured to use the gathered information and the shared information as a sequence of historical experiences that are each expressed as an initial state, an action, a reward, and an output state.” This limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).  
Step 2B: Analysis
The claim recites “wherein the learning module is further configured to use the gathered information and the shared information as a sequence of historical experiences that are each expressed as an initial state, an action, a reward, and an output state.” As discussed above, the additional limitation is recited at high level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer component (See MPEP 2106.05(f)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. (Patent No.: US10762785- hereinafter, Dewey) in view of HALAHMI et al. (Pub. No.: US2018/0204283- hereinafter, HALAHMI). 
Regarding claim 1, Dewey teaches a computer-implemented method for reinforcement learning with shared information, comprising: gathering information at a first agent using one or more sensors (Dewey, [Column 7, line 38-44], “The IA computer system may be associated with the host vehicle. The IA computer system may include at least one processor in communication with at least one memory device, the at least one processor may be programmed to: (i) gather sensor data at the host vehicle, wherein the sensor data includes data associated with the host vehicle and the host driver” Examiner’s note, the gather the sensor data at the host vehicle, wherein, a gathered sensor data is associated with the host vehicle (first agent) is considered as the gathering information.); 
receiving shared information at the first agent from a second (Dewey, [Column 2, lines 18-21]), interrogate (or scan) a target vehicle by using a plurality of sensors associated with a host vehicle including scanning the target vehicle and/or a target driver; (ii) receive sensor data including target driver data and/or target vehicle condition data;” Examiner’s note, the received sensor data is considered as the shared information that is received at the host vehicle( first gent) from the target driver (second agent).);
training an agent model at the first agent using the gathered information and the shared information (Dewey, [columns 15, lines 26-49], “The baseline model stored in IA computing device 104 may include baseline conditions for a range of facial features and body positions in accordance with safe driving posture. For example, IA computing device 104 may determine that the target driver is distracted by comparing the target driver's gaze direction and gaze duration to a baseline condition for gaze direction stored in IA computing device 104. IA computing device 104 may determine that the target driver is impaired if the positional data received from sensors 102 falls outside one or more of the baseline conditions, or is otherwise considered abnormal or an outlier from expected conditions or data. For example, if a target driver falls asleep at the wheel, sensors 102 on host vehicle 100 may detect the closed eye position, head angle, and head movement of the target driver. In this example, IA computing device 104 may compare the positional data received from sensors 102 to the baseline model and determine that the target driver is impaired, or is otherwise associated with abnormal driving behavior or activity. IA computing device 104 may implement computer vision technology and/or other machine learning methods to analyze the ,
[…]
and generating an action using the trained agent model responsive to the gathered information (Dewey, [Column 2, lines 22-29], “analyze the sensor data by applying a baseline model to the sensor data; (iv) detect an impairment with the target .
However, Dewey does not teach wherein a contribution of the shared information is weighted according to a degree of similarity between the first agent and the second agent
On the other hand, Halahmi teaches wherein a contribution of the shared information is weighted according to a degree of similarity between the first agent and the second agent (Halahmi, [Par.0100], “the group is identified using similarity dataset 208A which stores similarity score(s) representing similarity distances between each member of the group of multivariate datasets (representing available vehicles) and the user vehicle (i.e., the current multivariate dataset).” Examiner’s note, grouping a datasets based on similarity score between each member of the group, wherein, the members in the group are considered as the first and second agent, therefore, the similar distance is considered as the degree of similarity between each member (two agents.)
Dewey and Halahmi are analogous in arts because they have the same filed of generating the dataset relates to vehicles. 

Regarding claim 2, Dewey teaches the computer-implemented method of claim 1, wherein training the agent model comprises applying reinforcement learning to the model using a neural network (Dewey, [columns 17-18, lines 33-25], “In the exemplary embodiment, IA computing device 104 may analyze 306 the sensor data by applying a baseline model to the sensor data. In other embodiments, other 35 models may be applied where these models are generated using machine learning and/or artificial intelligence techniques. The baseline conditions may represent a range that are described further herein below. The baseline model may include baseline conditions representing safe driving conditions, safe driving behavior, and/or standard vehicle maintenance conditions…” Examiner’s note, using a machine learning to generate the model, wherein, the machine learning such as a reinforced learning employs the neural network, as it can be seen at [Column 38, lines 29-36], “A processor or a processing element may be trained using supervised or unsupervised machine learning, and the machine learning program may employ a neural network, which may be a convolutional neural network, a deep learning neural network, a reinforced or reinforcement learning module or program, or a combined learning module  or program that learns in two or more fields or areas of interest.”).
Regarding claim 4, Dewey as modified in view of Halahmi teaches the computer-implemented method of claim 1, wherein the degree of similarity is a normalized similarity score based on a measurement of distance in a parameter space that contains the agent model (Halahmi, [Par.0084-0085], “The service .
Dewey and Halahmi are analogous in arts because they have the same filed of generating the dataset relates to vehicles. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Dewey’s method, further in view of Halahmi by having the degree of similarity is a normalized similarity score based on a measurement of distance in a parameter space that contains the agent model. The modification would have been obvious because one of the ordinary skills in art would be motivated to identify the relationship of the vehicle data to a user, (Halahmi, [Par.0032], “Optionally, a subset of suggested datasets may be selected from the set of similar datasets based on one or more factors and/or service parameters that are improved in each suggested dataset as compared to the user dataset, for example, vehicle related fees ( e.g., total fees), and/or vehicle financial 
Regarding claim 5, Dewey as modified in view of Halahmi teaches wherein the similarity score is measured as a sum of weighted similarities across multiple iterations of training the agent model (Halahmi, [Par.0084], “The similarity score may be calculated by summing an outcome of different distance estimation functions each defined for a service parameter.” And [Par.0119], “At 118, changes in the filter parameters are received. The user may dynamically enter changes using the GUI, for example, by entering different values and/or click in on different filter options. The filters 
Dewey and Halahmi are analogous in arts because they have the same filed of generating the dataset relates to vehicles. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Dewey’s method, further in view of Halahmi by similarity score is measured as a sum of weighted similarities across multiple iterations of training the agent model. The modification would have been obvious because one of the ordinary skills in art would be motivated to identify the relationship of the vehicle data to a user, (Halahmi, [Par.0032], “Optionally, a subset of suggested datasets may be selected from the set of similar datasets based on one or more factors and/or service parameters that are improved in each suggested dataset as compared to the user dataset, for example, vehicle related fees ( e.g., total fees), and/or vehicle financial performance (e.g., total financial returns). The improvement may be defined by a similarity distance of a certain service parameter ( or set thereof), which is furthest away from the user dataset, for example, largest difference in fees. The set of suggested vehicles may be selected based on a balance (e.g., delicate balance) between similarity with the user vehicle and improvement relative to the user vehicle. The suggested vehicle with the optimal balance between similarity and improvement may be designated as a top choice for presentation to the user (optionally along with other suggested vehicles). The set of suggested datasets are presented on the GUI in association with the user dataset. In this manner, the user is presented with a set of vehicles that are similar to the user vehicle, but which provide an 
Regarding claim 7, Dewey as modified in view of Leung teaches the computer-implemented method of claim 5, wherein the sum of weighted similarities includes only contributions from iterations where the first agent and second agent are clustered together (Halahmi,[Par.0006], “Optionally, the documented similarity distance is calculated by summing an outcome of a plurality of different distance estimation functions each defined for one of the plurality of service parameters. And [Par.0015], “a data repository storing a similarity database mapping a documented similarity distance between each pair of a plurality of multivariate datasets, each one of the plurality of multivariate datasets comprising a plurality of documented values of a plurality of service parameters;” Examiner’s note, each pair of multivariate datasets are grouped based on the similarity distance of the multivariate datasets. The similarity score is calculated by summing the output of different distance function, therefor, the sum of output of different function for each pair of the multivariate datasets corresponding to sum of weighted similarities includes only contributions from iterations where the first agent and second agent are clustered together.).
Dewey and Halahmi are analogous in arts because they have the same filed of generating the dataset relates to vehicles. 
.
Claims 6, 8, 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. (Patent No.: US10762785- hereinafter, Dewey) in view of HALAHMI et al. (Pub. No.: US2018/0204283- hereinafter, HALAHMI) and further in view of Canavor et al. (Patent No.: US9953535- hereinafter, Canavor). 
Regarding claim 6, Dewey as modified in view of Halahmi and Canavor teaches the computer-implemented method of claim 5, wherein similarities measured at later iterations are weighted more heavily in the similarity score than similarities measured at earlier iterations (Canavor, [Column 14-15, lines 63-67 and column 15, lines 1-10], “At 608, the virtual track generator 210 and/or the annotation module 212 may create a virtual track and or control data for a particular group, which may be based on temporal and/or condition data as described above. The data may be created by filter data that pertains to a particular group to isolate the group and data from other groups. The resulting data may more accurately indicate a condition of travel of vehicle at the time or condition associated with the particular group. In some embodiments, the virtual track and or control data may utilize control data from a similar time/condition…” Examiner’s note, grouping the control data of the vehicle based on the similar time/condition of the vehicle. And [column 15, lines 27-32], “At 612, the data collection module 206 may revise the source data collected at the operations 602 and/or 604. The aggregation module 208 may apply a decay function to remove older data from aggregated data or to modify weights of data to cause more recent data to more highly influence resulting data drawn from the aggregated data. The aggregation module 208 
Dewey, Halahmi and Cannavor are analogous in arts because they have the same filed of generating the dataset relates to vehicles. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Dewey and Halahmi’s method, further in view of Cannavor by having wherein similarities measured at later iterations are weighted more heavily in the similarity score than similarities measured at earlier iterations. The modification would have been obvious because one of the ordinary skills in art would be motivated to dynamically updated the data and weight the influence of the data, to make direction decision for a subsequence vehicle based on the data with highly influence, (Cannavor, [Colum 14-15, lines 63-12], “At 608, the virtual track generator 210 and/or the annotation module 212 may create a virtual track and or control data for a particular group, which may be based on temporal and/or condition data as described above. The data may be created by filter data that pertains to a particular group to isolate the group and data from other groups. The resulting data may more accurately indicate a condition of travel of vehicle at the time or condition associated with the particular group. In some embodiments, the virtual track and or control data may utilize control data from a similar time/condition. For example, when a prior vehicle traveled in the similar condition at a certain speed and deployed an 
Regrading claim 8, Dewey as modified in view of Halahmi teaches a computer-implemented method for dynamically grouping agents, comprising: clustering a plurality of agents in a parameter space, wherein each agent is represented as a point in the parameter space (Halahmi, [Par.0100], “the group is identified using similarity dataset 208A which stores similarity score(s) representing similarity distances between each member of the group of multivariate datasets (representing available vehicles) and the user vehicle (i.e., the current multivariate dataset).”);
determining a similarity score for each pair of agents in the plurality of agents (Halahmi, [Par.0015], “a data repository storing a similarity database mapping a documented similarity distance between each pair of a plurality of multivariate datasets, each one of the plurality of multivariate datasets comprising a plurality of documented values of a plurality of service parameters;”);
iterating said clustering and determining steps for a predetermined number of iterations, determining a respective set of similarity scores at each iteration (Halahmi , [Par.0131], “FIG. 4F displays an iterated rendering of the GUI in response to user selection of one or more filtering parameters, presenting a dynamic routing to different vehicles meeting the newly selected user criteria.” And [Par.0100], “the group is identified using similarity dataset 208A which stores similarity score(s) representing similarity distances between each member of the group of multivariate datasets (representing available vehicles) and the user vehicle (i.e., the current multivariate ;
summing the similarity score for each pair of agents across all iterations (Halahmi, [Par.0100], “the group is identified using similarity dataset 208A which stores similarity score(s) representing similarity distances between each member of the group of multivariate datasets (representing available vehicles) and the user vehicle (i.e., the current multivariate dataset).” Examiner’s note, grouping the multivariate datasets based on the similarity distance between each member in the group. the multivariate dataset including the similarity score, therefore, when multivariate datasets are grouped, that is obviously, the similarity scores are grouped together.);
grouping agents that have an above-threshold summed similarity score (Halahmi, [Par.0101], “Optionally, the group is identified according to a requirement, for example, a threshold, a range, and/or a function. Members of the group have similarity distances above or below the threshold requirement, for example, the threshold may be 85% similarity score, and members of the group are those vehicles with greater than 85% matching scores.”),
Dewey and Halahmi further disclose […] the summed similarity score as it can be seen at (Halahmi, [Par.0100], “the group is identified using similarity dataset 208A which stores similarity score(s) representing similarity distances between each member of the group of multivariate datasets (representing available vehicles) and the user vehicle (i.e., the current multivariate dataset).”

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Dewey’s method, further in view of Halahmi by having clustering a plurality of agents in a parameter space, wherein each agent is represented as a point in the parameter space, determining a similarity score for each pair of agents in the plurality of agents, iterating said clustering and determining steps for a predetermined number of iterations, determining a respective set of similarity scores at each iteration,  summing the similarity score for each pair of agents across all iterations, grouping agents that have an above-threshold summed similarity score. The modification would have been obvious because one of the ordinary skills in art would be motivated to identify the relationship of the vehicle data to a user (Halahmi, [Par.0032], “Optionally, a subset of suggested datasets may be selected from the set of similar datasets based on one or more factors and/or service parameters that are improved in each suggested dataset as compared to the user dataset, for example, vehicle related fees ( e.g., total fees), and/or vehicle financial performance (e.g., total financial returns). The improvement may be defined by a similarity distance of a certain service parameter ( or set thereof), which is furthest away from the user dataset, for example, largest difference in fees. The set of suggested vehicles may be selected based on a balance (e.g., delicate balance) between similarity with the user vehicle and improvement relative to the user vehicle. The suggested vehicle with the optimal balance between similarity and improvement may be designated as a top choice for presentation to the user (optionally along with 
However, Dewey and Halahmi do not teach sharing information from each agent with those other agents it has been grouped with 
On the other hand, Carnavor teaches sharing information from each agent with those other agents it has been grouped with (Carnavor, [Column 15, line 1-15], “The resulting data may more accurately indicate a condition of travel of vehicle at the time or condition associated with the particular group. In some embodiments, the virtual track and or control data may utilize control data from a similar time/condition. For example, when a prior vehicle traveled in the similar condition at a certain speed and deployed an antilock brake mechanism and/or a traction control mechanism, that information may be used to influence control of subsequent vehicles traveling in similar conditions (e.g., cause the subsequent vehicles to slow down, use a different track,),
Dewey, Halahmi and Cannavor are analogous in arts because they have the same filed of generating the dataset relates to vehicles. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Dewey 
Regrading claim 9, Dewey as modified in view of Halahmi teaches the computer-implemented method of claim 8, further comprising normalizing each summed similarity score, wherein the respective summed similarity score […] is the normalized summed similarity score (Halahmi, [Par.0084-0085], “The service parameters may be associated with a weight for use in calculation of the similarity score. The set of values created by the different functions may be normalized, . 
Dewey and Halahmi are analogous in arts because they have the same filed of generating the dataset relates to vehicles. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Dewey’s method, further in view of Halahmi by normalizing each summed similarity score, wherein the respective summed similarity score […] is the normalized summed similarity score. The modification would have been obvious because one of the ordinary skills in art would be motivated to identify the relationship of the vehicle data to a user (Halahmi, [Par.0032], “Optionally, a subset of suggested datasets may be selected from the set of similar datasets based on one or more factors and/or service parameters that are improved in each suggested dataset as compared to the user dataset, for example, vehicle related fees ( e.g., total fees), and/or vehicle financial performance (e.g., total financial returns). The improvement may be defined by a similarity distance of a certain service parameter ( or set thereof), which is furthest away from the user dataset, for example, largest difference in fees. The set of suggested vehicles may be selected based on a balance (e.g., delicate balance) between similarity with the user vehicle and 
Dewey and Halahmi disclose the summed similarity score is the normalized summed similarity score.
 However, Dewey and Halahmi do not teach that is sent to the other agents
On the other hand, Canavor teaches that is sent to the other agents (Carnavor, [Column 6, lines 60-63], “In some embodiments, at least some sensor control data may be provided to the trailing vehicles to assist those vehicles in monitoring the obstacles and/or performing other tasks” Examiner’s note, the control data is provided to the trailing vehicle (other agent), for clarification, see [Column 15, line 1-15], “The resulting data may more accurately indicate a condition of travel of vehicle at the time or condition associated with the particular group. In some embodiments, the virtual track and or control data may utilize control data from a similar time/condition. For example, when a prior vehicle traveled in the similar condition at a 
Dewey, Halahmi and Cannavor are analogous in arts because they have the same filed of generating the dataset relates to vehicles. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Dewey and Halahmi’s method, further in view of Cannavor by having sharing information that is sent to the other agents. The modification would have been obvious because one of the ordinary skills in art would be motivated to dynamically updated the data and weight the influence of the data, to make direction decision for a subsequence vehicle based on the data with highly influence (Cannavor, [Colum 14-15, lines 63-12], “At 608, the virtual track generator 210 and/or the annotation module 212 may create a virtual track and or control data for a particular group, which may be based on temporal and/or condition data as described above. The data may be created by filter data that pertains to a particular group to isolate the group and data from other groups. The resulting data may more accurately indicate a condition of travel of vehicle at the time or condition associated with the particular group. In some embodiments, the virtual track and or control data may utilize control data from a similar time/condition. For example, when a prior vehicle traveled in the similar condition at a certain speed and deployed an antilock brake mechanism and/or a traction control mechanism, that information may be used to 
Regarding claim 14, is being rejected for the same reason as the claim 9.
Regarding claim 10, Dewey as modified in view of Halahmi teaches wherein determining the similarity score comprises summing weighted similarities across multiple iterations of training the agent model for each agent (Halahmi, [Par.0084], “The similarity score may be calculated by summing an outcome of different distance estimation functions each defined for a service parameter.” And [Par.0119], “At 118, changes in the filter parameters are received. The user may dynamically enter changes using the GUI, for example, by entering different values and/or click in on different filter options. The filters are re-applied to the group of similar datasets, to render a new comparison GUI, optionally by iterating blocks 110-116.”).
Dewey and Halahmi are analogous in arts because they have the same filed of generating the dataset relates to vehicles. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Dewey’s method, further in view of Halahmi by determining the similarity score comprises summing weighted similarities across multiple iterations of training the agent model for each agent (Halahmi, [Par.0032], “Optionally, a subset of suggested datasets may be selected from the set of similar datasets based on one or more factors and/or service parameters that are improved in each suggested dataset as compared to the user dataset, for example, vehicle related fees ( e.g., total fees), and/or vehicle financial performance (e.g., total financial returns). The improvement may be defined by a 
Regarding claim 15, is being rejected for the same reason as the claim 10.
Regarding claim 11, Dewey as modified in view of Halahmi and Canavor teaches the computer-implemented method of claim 10, wherein similarities measured at later iterations are weighted more heavily in the similarity score than similarities measured at earlier iterations (Canavor, [Column 14-15, lines 63-67 and column 15, lines 1-10], “At 608, the virtual track generator 210 and/or the annotation module 212 may create a virtual track and or control data for a particular group, which may be based on temporal and/or condition data as described above. The data may be created by filter data that pertains to a particular group to isolate the group and data from other 
Dewey, Halahmi and Cannavor are analogous in arts because they have the same filed of generating the dataset relates to vehicles. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Dewey and Halahmi’s method, further in view of Cannavor by having similarities measured at later iterations are weighted more heavily in the similarity score than similarities measured at earlier iterations. The modification would have been obvious because one of the ordinary skills in art would be motivated to dynamically updated the data and weight the influence of the data, to make direction decision for a subsequence vehicle 
Regarding claim 16 is being rejected for the same reason as the claim 11.
Regarding claim 12, Dewey as modified in view of Halahmi teaches the computer-implemented method of claim 11, wherein the sum of weighted similarities includes only contributions from iterations where a respective pair of agents is clustered together (Halahmi,[Par.0006], “Optionally, the documented similarity distance is calculated by summing an outcome of a plurality of different distance estimation functions each defined for one of the plurality of service parameters. And [Par.0015], “a data repository storing a similarity database mapping a documented similarity distance between each pair of a plurality of multivariate datasets, each one of the plurality of multivariate datasets comprising a plurality of documented values of a plurality of service parameters;” Examiner’s note, each pair of multivariate datasets are 
Dewey and Halahmi are analogous in arts because they have the same filed of generating the dataset relates to vehicles. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Dewey’s method, further in view of Halahmi by having the sum of weighted similarities includes only contributions from iterations where a respective pair of agents is clustered together. The modification would have been obvious because one of the ordinary skills in art would be motivated to identify the relationship of the vehicle data to a user, (Halahmi, [Par.0032], “Optionally, a subset of suggested datasets may be selected from the set of similar datasets based on one or more factors and/or service parameters that are improved in each suggested dataset as compared to the user dataset, for example, vehicle related fees ( e.g., total fees), and/or vehicle financial performance (e.g., total financial returns). The improvement may be defined by a similarity distance of a certain service parameter ( or set thereof), which is furthest away from the user dataset, for example, largest difference in fees. The set of suggested vehicles may be selected based on a balance (e.g., delicate balance) between similarity with the user vehicle and improvement relative to the user vehicle. The suggested vehicle with the optimal balance between similarity and improvement may be designated as a top choice for 
Regarding claim 17 is being rejected for the same reason as the claim 12.
Regarding claim 13, Dewey as modified in view of Halahmi teaches a system for providing personalized recommendations with dynamic agent grouping, comprising: an agent manager configured to collect information from a plurality of individual agents and to share information between similar agents, comprising: a processor device; a network interface (Halahmi, [Par.0015], “a processor coupled to the network interface, the data repository, and the program store for implementing the stored code, the code comprising: code to receive a current multivariate dataset comprising a plurality of current values of the plurality of service parameters… code to render a comparison graphical user interface presenting a comparison
between at least some of the plurality of documented values of at least some of the plurality of service parameters for each member of the group; code to transmit the comparison graphical user interface to a first client terminal of the plurality of client terminals for presentation on a respective at least one physical user interface; code to ;
an agent grouping module configured to cluster the plurality of agents using the processor in a parameter space, (Halahmi, [Par.0057], “Computing unit 202 includes a data repository 208 storing database(s), and/or other data items, which may be obtained from remote servers for analysis, such as financial data related to investment vehicles obtained from external server(s), for example, financial server(s) 210 and/or from data server(s) 212, as described herein. Data repository 208 may include or be associated with a similarity dataset 208A that maps a documented similarity distance between each pair of multivariate datasets (representing investment vehicles).”
wherein each agent is represented as a point in the parameter space

to determine a similarity score for each pair of agents in the plurality of agents (Halahmi, [Par.0015], “a data repository storing a similarity database mapping a documented similarity distance between each pair of a plurality of multivariate datasets, each one of the plurality of multivariate datasets comprising a plurality of documented values of a plurality of service parameters;”);
iterate said clustering and determining steps for a predetermined number of iterations, to determine a respective set of similarity scores at each iteration (Halahmi , [Par.0131], “FIG. 4F displays an iterated rendering of the GUI in response to user selection of one or more filtering parameters, presenting a dynamic routing to different vehicles meeting the newly selected user criteria.” And [Par.0100], “the group is identified using similarity dataset 208A which stores similarity score(s) representing similarity distances between each member of the group of multivariate datasets (representing available vehicles) and the user vehicle (i.e., the current multivariate dataset).” Examiner’s note, the number of user selects filter program corresponding to the iteration number of comparing and grouping the multivariate datasets. Therefore, the user selected one for more filter parameter is equal to the number of iteration process.);
summing the similarity score for each pair of agents across all iterations (Halahmi, [Par.0100], “the group is identified using similarity dataset 208A which stores similarity score(s) representing similarity distances between each member of the group of multivariate datasets (representing available vehicles) and the user vehicle (i.e., the current multivariate dataset).” Examiner’s note, grouping the multivariate datasets based on the similarity distance between each member in the group. the multivariate dataset including the similarity score, therefore, when multivariate datasets are grouped, that is obviously, the similarity scores are grouped together.);
and to group agents that have an above-threshold summed similarity score (Halahmi, [Par.0101], “Optionally, the group is identified according to a requirement, for example, a threshold, a range, and/or a function. Members of the group have similarity distances above or below the threshold requirement, for example, the threshold may be 85% similarity score, and members of the group are those vehicles with greater than 85% matching scores.”),
[…]
along with a respective summed similarity score (Halahmi, [Par.0100], “the group is identified using similarity dataset 208A which stores similarity score(s) representing similarity distances between each member of the group of multivariate datasets (representing available vehicles) and the user vehicle (i.e., the current multivariate dataset).
Dewey and Halahmi are analogous in arts because they have the same filed of generating the dataset relates to vehicles. 
 (Halahmi, [Par.0032], “Optionally, a subset of suggested datasets may be selected from the set of similar datasets based on one or more factors and/or service parameters that are improved in each suggested dataset as compared to the user dataset, for example, vehicle related fees ( e.g., total fees), and/or vehicle financial performance (e.g., total financial returns). The improvement may be defined by a similarity distance of a certain service parameter ( or set thereof), which is furthest away from the user dataset, for example, largest difference in fees. The set of suggested vehicles may be selected based on a balance (e.g., delicate balance) between similarity with the user vehicle and improvement relative to the user vehicle. The suggested vehicle with the optimal balance between similarity and improvement may be designated as a top choice for presentation to the user (optionally along with other suggested vehicles). The set of suggested datasets are presented on the GUI in association with the user dataset. In this manner, the user is presented with a set of .
However, Dewey and Halahmi do not teach a sharing module configured to share information, using the network interface, from each agent with those other agents that each agent has been grouped with, […] to train each agent.
On the other hand, Canovor teaches a sharing module configured to share information, using the network interface, from each agent with those other agents that each agent has been grouped with, […] to train each agent (Canavor, [Colum 6, lines 65-67], “The service provider 104 may transmit data 132 to the trailing vehicle 106 and possibly other vehicles.” Examiner’s note, the service provider 104 sharing data to other vehicle, that has the similarity traveling time/condition with prior vehicle, as it can be seen at [ Column 15, lines 1-12], “The resulting data may more accurately indicate a condition of travel of vehicle at the time or condition associated with the particular group. In some embodiments, the virtual track and or control data may utilize control data from a similar time/condition. For example, when a prior vehicle traveled in the similar condition at a certain speed and deployed an antilock brake mechanism and/or a traction control mechanism, that information may be used to influence control of subsequent vehicles traveling in similar conditions (e.g., cause the subsequent vehicles to slow down, use a different track, etc.)”).

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Dewey and Halahmi’s method, further in view of Cannavor by having a sharing module configured to share information, using the network interface, from each agent with those other agents that each agent has been grouped with, […] to train each agent. The modification would have been obvious because one of the ordinary skills in art would be motivated to dynamically updated the data and weight the influence of the data, to make direction decision for a subsequence vehicle based on the data with highly influence, (Cannavor, [Colum 14-15, lines 63-12], “At 608, the virtual track generator 210 and/or the annotation module 212 may create a virtual track and or control data for a particular group, which may be based on temporal and/or condition data as described above. The data may be created by filter data that pertains to a particular group to isolate the group and data from other groups. The resulting data may more accurately indicate a condition of travel of vehicle at the time or condition associated with the particular group. In some embodiments, the virtual track and or control data may utilize control data from a similar time/condition. For example, when a prior vehicle traveled in the similar condition at a certain speed and deployed an antilock brake mechanism and/or a traction control mechanism, that information may be used to influence control of subsequent vehicles traveling in similar conditions (e.g., cause the subsequent vehicles to slow down, use a different track, etc.”).
Regarding claim 18, Dewey teaches the system of claim 13, further comprising a plurality of agents, each agent comprising: a processor device; a network interface configured to receive shared information (Dewey, [Column 13, lines 36-50], “IA computing device 104 may collect and/or generate telematics data associated with driving characteristics of the target driver. For example, IA computing device 104 may collect telematics data of the target vehicle 204 and/or the target driver from one or more of sensors 102 on host vehicle 100. In some embodiments, IA computing device 104 may also receive telematics data of target vehicle 204 and/or the target driver operating target vehicle 204. For example, target vehicle telematics data collected and analyzed by IA computing device 104 may include, but is not limited to positional data of the target driver, braking and/or acceleration data, navigation data, vehicle settings (e.g., seat position, mirror position, temperature or air control settings, etc.), and/or any other telematics data associated with target vehicle 204 and/or the target driver.” And [Column 26, lines 13-15], “User computer device 502 may also include a communication interface 514, communicatively coupled to a remote device such as IA computing device 104 (shown in FIG. 1).”)
 […] 
one or more sensors configured to gather sensor information regarding a state of an object associated with the agent (Dewey, [Column 7, line 38-44], “The IA computer system may be associated with the host vehicle. The IA computer system may include at least one processor in communication with at least one memory device, the at least one processor may be programmed to: (i) gather sensor data at the host vehicle, wherein the sensor data includes data associated with the host vehicle and the ;
a learning module configured to train an agent model using the gathered sensor information and the shared information (Dewey, [Column 15, lines 45-49], “IA computing device 104 may implement computer vision technology and/or other machine learning methods to analyze the sensor data. For instance, deep learning, combined learning, and/or reinforced or reinforcement learning algorithms or techniques may be applied to the sensor data.” Examiner’s note, using a machine learning method to apply on the sensor to analyze the sensor. the machine learning method is generated by using a machine learning module, as it can be seen at [Column 38, lines 29-36], “A processor or a processing element may be trained using supervised or unsupervised machine learning, and the machine learning program may employ a neural network, which may be a convolutional neural network, a deep learning neural network, a reinforced or reinforcement learning module or program, or a combined learning module or program that learns in two or more fields or areas of interest.” Examiner’s note, the machine learning program using a machine learn model to train the received sensor data, as it can be seen at [Column 2, lines 22-23], “analyze the sensor data by applying a baseline model to the sensor data;” examiner’s note, the baseline model is considered as the agent model that is trained based on the received sensor data (gathered and shared information)),
and a decision module configured to generate an action using the trained agent model responsive to the gathered information (Dewey, [Column 35, lines 43-44], “Computing device 1220 may further include an outputting component 1210 for outputting 310 an alert signal (shown in Fig.3) and [Column 2, lines 12-29], “The IA computer system may include a plurality of sensors. In some exemplary embodiments, the IA computer system may include an IA computing device that includes at least one processor in communication with at least one memory device. The at least one processor may be programmed to: (i) interrogate (or scan) a target vehicle by using a plurality of sensors associated with a host vehicle including scanning the target vehicle and/or a target driver; (ii) receive sensor data including target driver data and/or target vehicle condition data; (iii) analyze the sensor data by applying a baseline model to the sensor data; (iv) detect an impairment with the target driver and/or the target vehicle based upon the analysis; and/or (v) output an alert signal to at least a host vehicle controller, or directing taking other corrective action (such as in the case of an autonomous vehicle) based upon detecting that the target driver and/or target vehicle is impaired.” Examiner’s note, the outputting component is considered as the decision module to generate and output the alert signal including a direction of action taking.).
However, Dewey does not teach the respective summed similarity score of a second agent from the agent manager, wherein a contribution of the shared information is weighted according to the summed similarity score;
On the other hand, Halahmi teaches the respective summed similarity score of a second agent from the agent manager (score (Halahmi, [Par.0100], “the group is identified using similarity dataset 208A which stores similarity score(s) representing ;  
wherein a contribution of the shared information is weighted according to the summed similarity score (Halahmi, [Par.0100], “the group is identified using similarity dataset 208A which stores similarity score(s) representing similarity distances between each member of the group of multivariate datasets (representing available vehicles) and the user vehicle (i.e., the current multivariate dataset).” Examiner’s note, grouping a datasets based on similarity score between each member of the group, wherein, the members in the group are considered as the first and second agent, therefore, the similar distance is considered as the degree of similarity between each member (two agents.);
Dewey and Halahmi are analogous in arts because they have the same filed of generating the dataset relates to vehicles. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Dewey’s method, further in view of Halahmi by having the respective summed similarity score of a second agent from the agent manager, wherein a contribution of the shared information is weighted according to the summed similarity score. The modification would have been obvious because one of the ordinary skills in art would be motivated to identify the relationship of the vehicle data to a user (Halahmi, [Par.0032], “Optionally, a subset of suggested datasets may be selected from the set of similar datasets based on one or more factors and/or service parameters that are improved in each suggested .
Regrading claim 19, Dewey teaches the system of claim 18, wherein the learning module is further configured to apply reinforcement learning to the model using a neural network (Dewey, [columns 17-18, lines 33-25], “In the exemplary embodiment, IA computing device 104 may analyze 306 the sensor data by applying a baseline model to the sensor data. In other embodiments, other 35 models may be applied where these models are generated using machine learning and/or .
Claims 3, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. (Patent No.: US10762785- hereinafter, Dewey) in view of HALAHMI et al. (Pub. No.: US2018/0204283- hereinafter, HALAHMI) and further in view of Canavor et al. (Patent No.: US9953535- hereinafter, Canavor) and further in view of Nagano et al. (Pub. No.: US20180181108- hereinafter, Nagano). 
Regrading claim 3, Dewey teaches the computer-implemented method of claim 2, wherein reinforcement learning uses the gathered information and the shared information as a sequence of historical experiences that are each expressed as an initial state, an action, […], and an output state (Dewey, [Column 24, lines 8-20], “The data received by IA computing device 104 from autonomous or semi-autonomous vehicles may include further indicators representative of high-risk impaired driving in addition to those received from entirely manually-operated vehicles. .
a reward.
On the other hand, Nagano teaches information expresses a reward (added emphasis), (Nagano, [Par.0063], “In addition, reinforcement learning employs a system in which a plurality of agents is connected to each other via a network or the like, and information on states s, actions a, rewards r, or the like is shared between the agents and applied to each learning, whereby each of the agents performs dispersed reinforcement learning in consideration of the environments of the other agents to be able to perform efficient learning.”)
Dewey, Halahmi, Canavor and Nagano are analogous in arts because they have the same filed of generating the agents’ datasets. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Dewey, Halahmi and Canavor’s method, further in view of Nagano by having a data expressed a reward. The modification would have been obvious because one of the ordinary skills in art would be motivated to allow a performance of a learning machine more efficiently (Nagano, [Par.0063], “In addition, reinforcement learning employs a system in which a plurality of agents is connected to each other via a network or the like, and information on states s, actions a, rewards r, or the like is shared between the agents and applied to each learning, whereby each of the agents performs dispersed reinforcement learning in consideration of the environments of the other agents to be able to perform efficient learning. In the embodiment of the present invention as well, a plurality of agents (machine learning devices) incorporated in a plurality of environments 
Regarding claim 20, is being rejected for the same reason as the claim 3. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Yamamoto et al. (Pub. No.: Us20180281180-hereinafter, Yamamoto) teaches reinforcement learning to generate the action of agent based on the operation with robot.
Matus et al. (Pub. No.: US 20190005812 -hereinafter, Matus) teaches determining the traffic related characteristic associated with a vehicle based on the received movement sensor data from plurality of vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 2128  

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128